Case 2:19-cv-03964-DDP-FFM Document 76-6 Filed 10/28/19 Page 1 of 2 Page ID #:611




                     EXHIBIT D
Case 2:19-cv-03964-DDP-FFM Document 76-6 Filed 10/28/19 Page 2 of 2 Page ID #:612


  From:    Vince Martinez vmartinez@twitchellandrice.com
Subject:   Proposed message to Dawson
   Date:   October 11, 2019 at 9:26 AM
     To:   Dawson Morton (dawson@dawsonmorton.com) dawson@dawsonmorton.com, dawson@lawofficesofsantosgomez.com
    Cc:    todd toddhuntlaw.com todd@toddhuntlaw.com


       Dawson:

       In light of the expense in carrying-out the noticed depositions, I just wanted to confirm with you
       that your clients will be attending the depositions. Thank you for your attention to this matter.

       Sincerely,

       Vincent T. Martinez, Esq.
       TWITCHELL AND RICE, LLP
       215 N. Lincoln Street
       Santa Maria, CA 93458
       Tel: (805) 925-2611
       Fax: (805) 925-1635
       website: www.twitchellandrice.com

       CONFIDENTIALITY NOTICE: This electronic message is intended to be viewed only by the individual
       or entity to whom it is addressed. It may contain information that is privileged, confidential and exempt
       from disclosure under applicable law. Any dissemination, distribution or copying of this communication
       is strictly prohibited without our prior permission. If the reader of this message is not the intended
       recipient, or the employee or agent responsible for delivering the message to the intended recipient, or
       if you have received this communication in error, please notify us immediately by return e-mail and
       delete the original message and any copies of it from your computer system.
